FILED
                           NOT FOR PUBLICATION
                                                                             JUN 09 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50402

              Plaintiff - Appellee,              D.C. No. 2:11-cr-00072-RGK-50

 v.
                                                 MEMORANDUM*
MIGUEL AGUSTIN RAMIREZ,

              Defendant - Appellant.




                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                        Argued and Submitted May 6, 2016
                              Pasadena, California

Before: KOZINSKI, W. FLETCHER, and GOULD, Circuit Judges.

      Miguel Ramirez appeals the denial of his motion to suppress evidence of

phone calls intercepted through a wiretap of Mher Darbinyan’s phone. Ramirez

also appeals his conviction for possession of a firearm by a felon, 18 U.S.C.

§ 922(g)(1), and his sentence. We affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      1.     The district court did not abuse its discretion in concluding that the

wiretap of Mher Darbinyan’s phone was necessary as required by 18 U.S.C. §

2518(1)(c). See United States v. Fernandez, 388 F.3d 1199, 1235–37 & n.23 (9th

Cir. 2004). Nor did any minor and immaterial omissions in the wiretap application

violate the “full and complete statement” requirement in 18 U.S.C. § 2518(1)(c).

See United States v. Rivera, 527 F.3d 891, 898–902 (9th Cir. 2008). Because any

omissions were immaterial, the district court did not err in declining to hold a

hearing under Franks v. Delaware, 438 U.S. 154 (1978). See id. at 155–56.

      2.     The district court erred by allowing the government to introduce

substantial amounts of irrelevant evidence about the activities of the Armenian

Power gang. This error did not affect Ramirez’s substantial rights, however.

United States v. Olano, 507 U.S. 725, 732 (1993). Police heard Ramirez say over

the wiretap that he had “a snub nose with no hammer,” i.e., a short-barrel firearm

without an external cocking device, and Darbinyan told an associate that Ramirez

would be bringing “a handheld thing, that’s missing the thing on the back” to a

dispensary in Hollywood. The day after officers saw Ramirez at the dispensary,

police recovered a firearm fitting this unusual description from a bag that they saw

carried out of the dispensary. Given the overwhelming evidence that Ramirez

possessed a firearm, the erroneous admission of gang-related evidence did not


                                          2
affect Ramirez’s substantial rights. See United States v. Sine, 493 F.3d 1021,

1038–40, 1041 (9th Cir. 2007). For the same reason, even if we assume that Agent

Stebbins inappropriately “vouched” for the government by testifying to Ramirez’s

guilt, Ramirez would not be entitled to reversal of his conviction.

      3.     The district court did not violate Apprendi v. New Jersey, 530 U.S.
466 (2000), and Alleyne v. United States, 133 S. Ct. 2151 (2013), because the

sentencing enhancements it imposed “affected neither the statutory maximum

sentence nor any mandatory minimum sentence.” United States v. Vallejos, 742
F.3d 902, 906 (9th Cir. 2014).

      AFFIRMED.




                                          3